Title: To George Washington from William Cowley, 30 September–12 October 1775
From: Cowley, William
To: Washington, George

 

May it please your Excellency Sir
[30 September–12 October 1775]

I hope you will please to pardon my taking the Liberty of laying these few Lines before your Excellency, but if I had not I should have thought it would have been doing a great Injustice to my Conscience, & I think every well meaning Man who is a real Friend to Liberty would join in my Sentiments to stop such outragious Actions & Rebellious Works which are going to be put into Execution—please your Excellency I lived along with Major John Connelly of Fort Pitt have done this two years—last July he was obliged to retire from Fort Pitt the Inhabitants had a suspicion of his being an Enemy to his Country from thence I went with him down to Portsmouth in Virginia where he got on Board his Excellency Lord Dunmore’s Ship the Royal William where we staid fourteen Days & from thence he sail’d in his Lordship’s Tender the Arundel for Boston with dispatches to General Gage from Lord Dunmore there we staid ten days from thence we saild to Newport Rhode Island convoy’d by the Viper Sloop of War of 12 Guns commanded by Capt. Thomas Greaves & from Rhode Island is to be convoy’d to New York & there the Viper parts with her, & she is to Portsmouth bound by herself—As I was one day with the Major in the State Room just after we left Boston he ask’d me if I was willing to go with him into the Indian Country as he had been with General Gage to get a Commission & Orders to go into the Indian Countrys to raise the Indians & the French & there is some part of the royal Irish I think he said at Fort Chartres & they have Orders from General Gage to join him & he told me they had Nine twelve pounders. But as soon as he gets into Virginia & settles his Business with his Lordship as he dares not go up the Country he intends to take his Lordship’s Tender & to go to St Augustine & there to get Guides to convey him through the Cherokees nation & from thence to the Shawneys Mincoes & Delaways but he is to get Commissions from Lord Dunmore for Capt. White Eyes & Corn Stalk & other of the Chiefs & to make them Presents he intends to stay at the Detroit all Winter in Order to get Boats & Canoes built to bring his Forces up the Ohio & the

Cannon the first place he intends to fall upon is Fort Pitt & to take That & then he says that he thinks that most part of that Quarter will join him as he says he has Orders to give them three hundred Acres of Land to each Man that will join him—And another Scheme he told me he was going to put into Execution that is in regard to Convicts & indentured Servants to set them at their Liberty & to give them Land to join him & when he has taken Fort Pitt he intends to proceed down for Alexandria & there he is to be reinforced by Lord Dunmore & some men of War & then to sweep all the Country before him As your Excellency knows what State that Country is in & I thought it most fitting to disclose it to your Excellency I wrote the Letter in Rhode Island to send down lest I could not have had the Opportunity of getting from the Vessel but I made my Escape one Night by great Chance & a young Man that was press’d on Board who is now with his Parents in Rhode Island which the Major wanted to go along with him. I left all my Cloaths & all that I had on Board but that is nothing so I could be of any Service to my Country & I hope every well meaning Man God will reward for so doing I hope your Excellency will excuse my Freedom but I could not be at Rest ’till I had disclosed the Matter to your Excellency—please to permit me to subscrib⟨e⟩ myself Your Excellency’s Hble Servt to command

William Cowley

